Title: General Orders, 24 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 24th 1777.
Parole Newbern.C. Signs Norfolk. Oxford.


Information having been given that divers of the late sutlers, and some of the inhabitants have opened tippling houses within and adjacent to the encampment of the army, by which the design of banishing the Sutlers from the army is in a great measure frustrated. The Deputy Quarter Master General is required forthwith, to make diligent inquiry, and examination, for discovering such houses, and suppressing them,

and to assure all who are driving this pernicious trade, that if continued any longer, their liquors shall be seized, and they expelled from the neighbourhood of the army, on pain of the severest punishment if they return.
The Legislature of the State of New-Jersey, having made provision for supplying their troops with cloaths & blankets; all officers sent thither for the purpose of collecting those articles, are by their commanding officers to be immediately recalled.
